[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 08-14833                  MARCH 11, 2009
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                D. C. Docket No. 07-01905-CV-T-23-MAP

LIOUDMILA LUNKEVICH DYER,


                                                           Plaintiff-Appellant,

                                  versus

WAL-MART STORES, INC.,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (March 11, 2009)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      This is a Title VII case.1 Lioudmila L. Dyer sued her former employer, Wal-

Mart Stores, Inc. (“Wal-Mart”), claiming that it had discriminated against her on

account of her national origin, Russia. The district court dismissed her suit

because she failed to perfect service of process on Wal-Mart as required by Federal

Rule of Civil Procedure 4. She appeals the dismissal. We affirm.

      Dyer contends that the district court erred in determining that she failed to

perfect service of process because she sent a copy of the summons and complaint

to Wal-Mart’s registered agent by certified mail and this is a permissible method of

service upon a corporation under Federal Rule of Civil Procedure 4(h).

      We review the district court’s interpretation of Rule 4 de novo. Lepone-

Dempsey v. Carroll County Com’rs, 476 F.3d 1277, 1280 (11th Cir. 2007). We

review the court’s dismissal of a case under Rule 4(m) for failure to properly serve

the defendant for abuse of discretion. Id. Unless the district court’s order states

otherwise, a dismissal for failure to comply with the Federal Rules of Civil

Procedure is usually interpreted as a dismissal with prejudice. Fed. R. Civ. P.

41(b). Here, however, the court dismissed Dyer’s case “pursuant to Rule 4(m),”

which provides for dismissal without prejudice. We therefore conclude that the

court intended to dismiss the case without prejudice, and we construe the court as



      1
          Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1).

                                                2
having done so.

      Rule 4 provides that a plaintiff may serve a corporation in one of two ways.

First, a plaintiff may use any method of service allowed in the state where the

district court is located or where service is made. Fed. R. Civ. P. 4(h)(1), 4(e)(1).

The Florida Rules of Civil Procedure provide for service of process by certified

mail, but only if the defendant agrees to waive personal service. Fla. R. Civ. P.

1.070(i). Florida courts have held that service by certified mail, without an

accompanying waiver, is not sufficient under Rule 1.070. Transport & General

Ins. Co. v. Receiverships of Ins. Exch. Of the Americas, Inc., 576 So.2d 1351,

1352 (Fla. 1st DCA 1991).

      Second, a plaintiff may effect service “by delivering a copy of the summons

and of the complaint to an officer, a managing or general agent, or any other agent

authorized . . . to receive service of process and – if the agent is one authorized by

statute and the statute so requires – by also mailing a copy of each to the

defendant.” Fed. R. Civ. P. 4(h)(2) (emphasis added). The term “delivering”

appears to refer to personal service. Although we have not specifically addressed

this issue in a published opinion, the Eighth Circuit has held that Rule 4(h)(2)

requires personal service. Larson v. Mayo Med. Ctr., 218 F.3d 863, 868 (8th Cir.

2000). If the defendant agrees to waive service, however, the plaintiff need only



                                           3
mail a copy of the complaint to the defendant. Fed. R. Civ. P. 4(d).

        In this case, Dyer failed personally to serve any of Wal-Mart’s officers,

managers, or authorized agents, as required by Rule 4(h)(2); nor did she file a

waiver of service with the district court. There is also no indication that Wal-Mart

accepted service by mail pursuant to the Florida Rules of Civil Procedure.

Therefore, the district court appropriately dismissed her complaint pursuant to Rule

4(m).

        AFFIRMED.2




        2
         In her brief on appeal, Dyer raises other issues. Since we conclude that the dismissal of
her case without prejudice was appropriate, we need not, and do not, address those issues.

                                                4